Case: 13-13699    Date Filed: 09/08/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13699
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 6:13-cr-00013-JA-KRS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DWIPIN THOMAS MALIACKAL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 8, 2014)

Before PRYOR, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:

      Dwipin Thomas Maliackal appeals his sentence of 168 months of

imprisonment, following his plea of guilty to attempted sexual enticement of a
              Case: 13-13699     Date Filed: 09/08/2014    Page: 2 of 3


minor. See 18 U.S.C. § 2422(b). Maliackal argues that his sentence is

unreasonable. We affirm.

      Maliackal’s sentence is procedurally reasonable. Maliackal argues that the

district court failed to explain its sentence and placed “undue reliance on [the need

for] general deterrence,” but the district court considered all the statutory purposes

of sentencing. The district court explained that its sentence accounted for

Maliackal’s “graphic and . . . vulgar” statements during online conversations with

an undercover agent to “procur[e] a 10-year-old and a 13-year-old [girl] for sexual

gratification”; the plans he made “over many days”; his trip to meet with the agent

who was posing as the girls’ father; the seriousness of his offense and the need to

“[p]romote respect for the law[ and to] provide a just punishment”; the need to

deter him from future similar conduct and to provide “general deterrence”; his

cooperation with authorities and his remorse; his lack of a criminal history; and his

“potential to be a valuable participant in society.” See 18 U.S.C. § 3553(a).

Maliackal argues that the written statement of reasons differs from the oral

findings made during his sentencing hearing, but we will not consider this

argument because it is raised for the first time in Maliackal’s reply brief. See

United States v. Lopez, 649 F.3d 1222, 1246 (11th Cir. 2011). He also argues that

the district court “rotely assumed the advisory guidelines sentence was a

reasonable one,” but the district court stated that the Sentencing Guidelines were


                                           2
              Case: 13-13699     Date Filed: 09/08/2014    Page: 3 of 3


not mandatory and failed to “accurately” account for all the sentencing factors.

The district court provided a “reasoned basis for exercising [its] own legal

decisionmaking authority.” United States v. Ghertler, 605 F.3d 1256, 1262 (11th

Cir. 2010).

      Maliackal’s sentence is also substantively reasonable. One minute after the

undercover agent posted the advertisement “Dad with Dau in Fl” in an internet chat

room entitled “Incest,” Maliackal, using the online name “Horny_Indian” said he

was “into incest,” and he proceeded to boast about his past sexual encounters with

young minors and to describe graphically how he intended to abuse the two young

girls. Maliackal joked about having the girls as “girlfriends”; asked “how often [he

could] f**k” them”; joked about “get[ting] [one of the girls] pregnant”; and asked

for naked photographs of the girls. Maliackal traveled from Tampa to Maitland

and, en route, called the agent and mentioned that he had forgotten to bring

condoms. The district court reasonably determined that a sentence at the low end

of Maliackal’s advisory guideline range of 168 to 210 months was necessary to

address the statutory sentencing factors. See 18 U.S.C. § 3553. We cannot say

that the district court abused its discretion, particularly when it imposed a sentence

well below Maliackal’s statutory maximum penalty of life imprisonment. See

United States v. McKinley, 732 F.3d 1291, 1299 (11th Cir. 2013).

      We AFFIRM Maliackal’s sentence.


                                          3